United States Court of Appeals
                                                                           Fifth Circuit

                                                                        FILED
                                                                      April 13, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                              _____________________                      Clerk
                                   No. 05-10032
                              _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
DAVID CANO-HERNANDEZ
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                  Northern District of Texas, Amarillo
                              2:04-CR-57-ALL
                          ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the joint motion of the parties to vacate

the sentence is GRANTED.

      IT IS FURTHER ORDERED that the joint motion of the parties

to remand the case to the United States District Court for the

Northern     District    of     Texas,   for   the   Amarillo   Division        for

resentencing is GRANTED.




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.